Hughes, J. This is an application for mandamus to the county judge of Woodruff county, commanding him to enter in his record as county judge the judgment of the supreme court rendered in the case of Fakes v. Wilder, 70 Ark. 449. Since the mandate to the circuit court of Woodruff county in said cause, the circuit court of Woodruff county has issued a restraining order to the county judge of Woodruff county, restraining him from entering said order. Said restraining order was granted upon complaint filed in the Woodruff county circuit court, charging that fraud was committed in the matter of the petition for an order of prohibition in the sale of whisky within three miles of a church in that county between the time said petition for prohibition was heard in the county court and the hearing thereof in the circuit court, in that some eighty-three names were added to said petition for an order of prohibition. It has not been the practice in this court to issue mandamus to a court inferior to the circuit court, in the first instance, unless under peculiar circumstances, which do not exist in this case. The prayer of the petition is denied.